UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORE
KELLY OLIN,

 

 

Plaintiff,
Vv. DECISION & ORDER
18-CV~6006-MAT-JIWF
THE ROCHESTER CITY SCHOOL DISTRICT,
et al.,
Defendants.

 

Preliminary Statement

 

Plaintiff Kelly Olin (“plaintiff”" or “oOlin”) commenced this
lawsuit against the Rochester City School District (“the District”),
Jerome Trippe (“Trippe”), Matthew Seeger (“Seeger”), Gerald Cutain,
and Thomas Keysa (collectively “defendants”), alleging that she was
terminated from her job at the District on account of sex. See
Compl. (Docket # 1), at 3.

Presently before the Court is Olin’s motion to compel responses
to document demands and interrogatories (Docket # 18), filed on
February 25, 2019. The defendants responded on March 13, 2019,
arguing that they had respondéd to most of the demands and that the
remaining demands were vague or overbroad. See Docket # 20.

Plaintiff sent a letter on April 12, 2019 asking defendants to
supplement and clarify some of their answers. See Docket # 24.
Defendants subsequently responded on April 18, 2019, providing more
information but also reasserting their previous responses for
everything not addressed in the letter. See Docket # 30. On May 8,

2019, plaintiff sent a letter asking the Court to compel production
of the items upon. which she and defendants could not agree. See
Docket # 25. For the reasons set forth below, plaintiff’s motion to
compel ig granted in part and denied in part.
Discussion
Plaintiff moves to compel the following three document requests
and six interrogatories from defendants:

1. Document Request # 14: GPS data for all Rochester City School
vehicles used by plaintiff and her coworkers from January 2014
to the present.

2. Document Request # 17 and Interrogatory # 3: A description or
copy of all documents related to work assignments (further
clarified to request’ a’ complete set of School Dude reports).

3. Interregatory # 1:-A description of all criticisms or complaints
against the plaintiff during her employment with the City of
Rochester (further clarified to request an alleged complaint
made by the custodian against the plaintiff).

4,Interrogatory # 2: A description of every meeting or
conversation that discussed the plaintiff‘s job performance
(further clarified to request a description of defendants’
meeting regarding discipline for plaintiff on August 10, 2016).

5. Interrogatory # 10 and Document Request # 8: A description or
copy of all complaints made against plaintiff’s coworkers.

6. Interrogatory # 12: A description of ail work assignments in

which plaintiff's coworkers completed her work for her.
7. Interrogatory # 14: A request to identify all assignments that
were related to IP camera work and a list of empioyees and
outside contractors that worked on these projects.

8. Interrogatory # 22: A list of any dates that the plaintiff did
not report the status of her work order assignment at the end
of her shift.

See Docket # 25, at 1-4. I address each demand as narrowed by
plaintiff.

Document. Request # 14: Plaintiff argues that the data is

 

necessary so that she may prove that a pattern exists in which
defendants allowed male employees to take additional travel time
without punishment while she was demoted. See Docket # 25, at 1-2.
Plaintiff£ contends that defendants’ practice of giving male
employees extra travel time continued after they demoted her, and
she requests GPS data from her demotion to the present to prove this.
See id.

Defendants state that they will not provide GPS data for over
60 employees who were not in plaintiff's specific working group.
See Docket # 20, at 1. They argue that it will be overly burdensome
and extremely time consuming to get the information because they
will need to obtain the data from the vendor, and then save and
provide the data to plaintiff. Id. “When a party requests the

production of electronic data that the responding party has

determined to be overly burdensome to produce, the requesting party
must show good cause to overcome the difficulties entailed in

 

producing it.” Fendi Adele S.R.L. v. Filene's Basement, Inc., No.

06 Civ. 244, 2009 WL 855955, at *27-28 n.3 (S.D.N.¥. Mar. 24, 2009)

 

(citing In re Veeco Instruments, Inc. Sec. Lit., No. 05 MD 1695,
2007 WL 983987, at * 1 (S.D.N.Y. Apr. 2, 2007)). 2 disagree with
defendants’ reasons for withholding all of this information. But I
also disagree with plaintiff that all records from 2016 to the
present for all employees - even those not in her working group -
are relevant. Therefore, I grant plaintiff’s motion to compel for
data from April 1, 2016 until December 31, 2616 for the vehicles for
which defendants had already supplied plaintiff some information:
Vehicle 751, 772, 777, and 945. See Docket # 9, at il.

In her oft-cited opinion, Judge Sheindlin stated that
production of electronic information is usually unduly burdensome
when the information is in an inaccessible form and is generally not
unduly burdensome if it is in an accessible form. See Zubulake v.
UBS Warburg LLC, 217 F.R.D. 309, 318 (S.D.N.¥. 2003). Documents are
accessible if they are active online data, near-line data or are in
offline storage/archives and are inaccessible if they are on backup
tapes or are erased or damaged. See id. Here, it appears that the
information is'in fact accessible. Docket # 9, at 1-2. Defendants
contend that requiring them to produce these documents wiil cause

them undue burden because District employees “must go into the GPS

provider's system and manually print the data for each day, for each
vehicle.” Id. at l. ‘Yet plaintiff has suggested that more recent
GPS data may be necessary for her case to move forward, and the Court
believes that the usefulness of the data outweighs the burden on the
defendants.

However, the Court disagrees with plaintiff regarding her
request for data for all plant mechanics, regardless of whether they
were in plaintiff’s individual working group. See Docket # 25, at 2.
This request encompasses 60 plant mechanics who were supervised by
Seeger.: See id. Plaintiff's request for this information is overly
broad. Plaintiff has not adequately explained why information from
all of these employees is required to prove her claims. The Court
recognizes that such information may become necessary in the future
shouid plaintiff adequately explain why the information is
necessary.

Similarly, plaintiff has not justified production of all data
“to the current date;” as she requests. See Docket # 25, at 2.
Plaintiff even seems to contemplate a more truncated production by
acknowledging that she “want[s] records of all my coworkers for
2016." Id. at 1. Plaintiff was demoted on August 30, 2016, nearly
three years before the current motion was filed. See id. It seems
to the Court that data for a period closer in time to the events

described in the complaint would be more relevant than data from

 

1 Tt is the Court’s understanding that Seeger supervised Trippe, whe in turn
directly supervised plaintiff.
5
several years later and would allay defendants’ concerns about
burdensomeness.

Accordingly, the Court grants plaintiff’s motion to compel GPS
data from April 1, 2016 to December 31, 2016 on the vehicles for
which she has already received data. If this information supports
plaintiff’s contentions and data on other vans remains necessary,
the Court grants plaintiff leave to seek additional discovery
pertaining to additional GPS data at a later time.

Document Request # 17 and Interrogatory # 3: Defendants argue

 

that they have turned over all information regarding the School Dude
reports. See Docket # 30, at 2. Plaintiff contends that the School
Dude reports submitted on April 18, 2019 are incomplete and do not
contain ail the information that she requested. But plaintiff has
also stated that she has submitted a document to defendants that she
believes contains the information she is seeking. See Docket # 25,
at 2. Accordingly, defense counsel shall respond to the document
that plaintiff has provided and either confirm it as accurate or
supply the correct information that the plaintiff seeks.

Interrogatory # 1: Plaintiff contends that the investigation

 

that led to her demotion was based on a complaint - which she requests
defendants produce - made by a school custodian. Id. at 3-4.
Defendants assert that there were complaints and those complaints
were provided to plaintiff in her personnel file. See Docket # 20-

2, at 3. However, the Court is unclear whether the complaint by a
school custodian that is at issue here was ever provided. If the
custodian’s complaint is indeed the basis for plaintiff's demotion,
the complaint is certainly relevant to this case. Therefore,
defendants shall produce any written complaint that led to
plaintiff’s demotion. If no such written complaint exists, the
defense shall so state.

Interrogatory # 2, Interrogatory # 14, and Interrogatory # 22:

 

In response to these interrogatories, defendants repeatedly assert
that plaintiff's demands are “vague, ambiguous, overbroad, overly
burdensome, ” and sometimes, that they “[seek] confidential,
personal, and protected information pertaining to non-parties.” See
Docket # 15-7, at 4-7, 12, 15. Further, in their letter dated March
13, 2019, defendants ‘contend they have fully answered these
interrogatories. See Docket # 20, at 6, 8, 9. I disagree.

In mnterrogatory # 2, plaintiff requested “each and every
conversation and/or. meeting that has occurred from January 2010 to
the present at which any employees or agents of the Rochester City
School District discussed the plaintiff's job performance and/or any
discipline resulting from it.” Docket # 15-7, at 4. Although the
request itself is somewhat broad, plaintiff narrowed the request in
her motion to compel by asking about a meeting that occurred on
August 10, 2016 in which defendants discussed discipline for

plaintiff's actions. See Docket # 25, at 4.
In Interrogatory # 14, plaintiff requested that defendants
“[i]dentify work assignments related to IP camera technology and/or
equipment from April 2104 [sic] to August 2016, including . . . the
identity of any Rochester City School District Employee involved.”
See Docket # 15-7, at 12. in her subsequent submissions, plaintiff
provided defendants with documents listing the assignments and
requested only that defendants note which assignments were related
to IP and who worked on each assignment. See Docket # 25, at 3.

In Interrogatory # 22, plaintiff asked for the date of any
instance between September 2014 and August 2016 when she failed to
report the status of her work order assignment at the end of her
shift. See Docket # 15-7, at 15.

When objecting to a request for discovery, it is the objecting
party's burden to show "specifically how, despite the broad and
liberal construction afforded the federal discovery rules, each
[request] is not relevant or how each question is overly broad,
[unduly] burdensome or ‘oppressive by submitting affidavits or
offering evidence revealing the nature of the burden." Ruran Vv. Beth

El Temple of W. Hartford, Inc., 226 F.R.D. 165, 167 (D. Conn. 2005)

 

(quoting Compagnie Francaise D'Assurance Pour Le Commerce Exterieur

v. Phillips Petroleum Co., 105 F.R.D. 16, 42 (5.D.N.Y. 1984})).

 

Defendants failed to explain how plaintiff’s three requests
were unreasonable, and merely “intone[d] [the] familiar litany that

the interrogatories are burdensome, oppressive, or overly broad.”
See id. Contrary to defendant’s assertion, the Court finds
plaintiff's demands to be specific, clear, narrow, and directly
relevant to the plaintiff's case. Additionally, though defendants
claim they have responded to the interrogatories, plaintiff's motion
to compel states specific events and information for which she has
not yet received information.

Accordingly, to satisfy these interrogatories defendants shall
(1) produce a detailed description of what they discussed at the
meeting pursuant to Interrogatory # 2 (see Docket # 15-7, at 4) (2)
consistent with Interrogatory # 14, identify which assignments were
IP assignments and for each IP assignment, identify all vendors,
outside contractors, and District employees involved; and (3)
‘identify any dates upon which plaintiff failed to report the status
of her work assignments at the end of her shift, consistent with
Interrogatory # 22.

Interrogatory # 10 and Document Request # 8: Defendants assert

 

that complaints against other plant maintenance workers are
irrelevant to the plaintiff's claims and are not reasonably
calculated to lead to the discovery of admissible evidence. See
Docket # 20-2, at 7. Plaintiff counters that they are relevant to
her claim because she is trying to show that defendants treated her
differently than they treated her male coworkers in the plant

maintenance department. See Docket # 18, at 6.
When requesting personnel files, the burden is on the requesting
party to show how the requested records are relevant to her claims.

O'Garra v. Northwell Health, No. CV16-2191, 2018 WL 502656, at *5

 

(E.D.N.Y. 2018) (“Personnel files are not per se shielded from
discovery, and a protective order can usually remedy any privacy
concerns. . . . However, it remains the Plaintiff’s burden to show
how the requested records are relevant, material and proportional to
the claims made.”). In this case, the Court believes that plaintiff
has sufficiently shown that complaints from Trippe, the Electrical
Foreman and plaintiff’s direct supervisor, made about other
employees he supervised are relevant.

To prevail on her claim, plaintiff will need to prove that
defendants. treated similarly situated employees differently than
they treated her, and since she is alleging Trippe harassed her by
filing complaints against only her, it is directly relevant whether
Trippe filed complaints against any other employees. See Sotomayor

v. City of New York, 862 F. Supp. 2d 226, 259 (E.D.N.Y. 2012), aff'd,

 

713 F.3d 163 (2d Cir. 2013) ("[Tlhat an evaluation is tainted by
discriminatory motives can be shown: if [plaintiff] can point to
similarly situated employee who was evaluated differently.").

But plaintiff’s request sweeps much broader. She requests all
complaints against anyone in her working group supervised by Trippe,

regardless of complainant. For this reason, the Court limits the

LO
document request and interrogatory answer to complaints filed by
Trippe against other plaint maintenance mechanics supervised by him.

Interrogatory # 12: Plaintiff alleges that defendants asserted

 

in their EEOC statement that she did not perform her duties and that
other employees had to do her work for her. Interrogatory # 12 seeks
evidence pertaining to this allegation. See Docket # 25, at 3.
Defendants argue chat plaintiff is asking for an interpretation of
a statement defendants made to the BEOC and refer plaintiff to the
logs already provided. See Docket # 20-2, at 8. Since defendants
may use her history of dereliction of duty, if it exists, as a
defense against her discrimination claim, this information is
relevant to the plaintiff's claim. The court therefore orders
defendants to respond to Interrogatory # 12 by identifying all
assignments in which plaintiff's colleagues completed plaintiff’s
work assignments.
Conclusion

For the reasons stated above, plaintiff's motion to compel
(Docket # 18) ig granted in part and denied in part. No later than
November 6, 2019 defendants shall:

1. Produce the GPS information from April 1, 2016 to December 31,
2016 for Vehicles 751, 772, 777, and 945;
2. Produce a Stipulation that the School Dude data that plaintiff
sent defendants is accurate, or, if plaintiff’s reports are

inaccurate, the correct information;

11
3. Produce a detailed description of what was discussed at the
August 10, 2016 meeting pursuant to Interrogatory # 2 (see
Docket # 15-7, at 4-5);

4, Identify which assignments were IP assignments and, for each IP
assignment, all vendors, outside contractors, and District
employees who were involved in accordance with Interrogatory #
14;

_ Identify any dates upon which plaintiff failed to report the

wi

status of her work assignments at the end of her shift,
consistent with Interrogatory # 22;

6. Produce all complaints: filed by Trippe against other plant
maintenance mechanics;

7. Identify any occasions that plaintiff did not perform her
duties, as well as the name of the employee that was required
to do her work for her.

SO ORDERED.

  

 

JONATHAN W. FELDMAN
nited States Magistrate Judge
Dated: September ZY, 2019
Rochester, New York

12
